DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 6, 8-10, 16 and 19-20 are pending
Claims 2, 3, 5, 7 and 12-15 were previously canceled
Claims 11 and 17-18 are now canceledClaims 1, 9 and 19-20 are currently amended
Claims 1, 4, 6, 8-10, 16 and 19-20 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 3-4 states “the wastewater or wastewater sludge stream” and instead should recite “the wastewater and/or the wastewater sludge stream” to maintain consistency.  Also, lines 6-7 states “an odor controlling agent and/or corrosion controlling agent” and instead should recite “an odor controlling agent and/or a corrosion controlling agent” for further clarity.  Furthermore, lines 12-13 states “decreases the dissolved sulfide concentration within 5-10 minutes to below 5ppm, and” and instead should recite “decreases the concentration of the dissolved sulfides within 5-10 minutes to below 5 ppm, and” for further clarity and to maintain consistency.  Appropriate corrections are required.
Claim 6 is objected to because of the following informalities:  Lines 1-2 states “the wastewater or the wastewater sludge stream” and instead should recite “the wastewater and/or the wastewater sludge stream” to maintain consistency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Lines 1-3 states “the concentration of dissolved sulfides in the wastewater or the wastewater sludge stream is measured at a point, to which, the wastewater or the wastewater sludge stream” and instead should recite “the concentration of the dissolved sulfides in the wastewater and/or the wastewater sludge stream is measured at a point, to which, the wastewater and/or the wastewater sludge stream” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Lines 1-4 states “the amount of treating chemical is conducted by modifying a rate of adding the treating chemical to the wastewater or the wastewater sludge stream based on the concentration of dissolved sulfides measured.” and instead should recite “the amount of the treating chemical is conducted by modifying a rate of adding the treating chemical to the wastewater and/or the wastewater sludge stream based on the concentration of the dissolved sulfides measured.” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Line 2 states “the wastewater or the wastewater sludge stream” and instead should recite “the wastewater and/or the wastewater sludge stream” to maintain consistency.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Lines 2-4 states “decreases the dissolved sulfide concentration to less than 2 ppm in 5 to 10 minutes in the wastewater or the wastewater sludge stream.” and instead should recite “decreases the concentration of the dissolved sulfides to less than 2 ppm within 5-10 minutes in the wastewater and/or the wastewater sludge stream.” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Lines 2-4 states “decreases the level of the dissolved sulfide concentration to less than 1 ppm in 5 to 10 minutes  in the wastewater or the wastewater sludge stream.” and instead should recite “decreases the concentration of the dissolved sulfides to less than 1 ppm within 5-10 minutes in the wastewater and/or the wastewater sludge stream.” for further clarity and to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 8-10, 16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, independent claim 1 now recites “adding a treating chemical consisting of performic acid” on line 5, which is not supported in the original disclosure or specification filed on 04/25/2019; therefore, is new matter.  Claims 4, 6, 8-10, 16 and 19-20 are also rejected since these claims depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8-10, 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wastewater treatment plant solids applications” on line 16.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 1 recites the limitation “from any of the wastewater treatment solids applications” on line 17.  It is unclear and confusing what Applicant is trying to claim by stating ‘any’ when ‘the wastewater treatment solids applications’ was recited once.  Claims 4, 6, 8-10, 16 and 19-20 are also rejected since these claims depend on claim 1.
Claim 19 recites the limitation "The method according to claim 11” on line 1.  A claim cannot depend on a canceled claim.  Claim 20 is also rejected since this claim depends on claim 19.
Claim 20 recites the limitation "the level of the dissolved sulfide concentration” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 


Response to Arguments
Applicant’s arguments, see current Remarks filed on 02/15/2022, with respect to current claims 1, 4, 6, 8-10, 16 and 19-20 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
A new set of claim objections are now made (see above).
A new 112(a) claim rejection is now made (see above).
A new 112(b) claim rejection is now made (see above).


Allowable Subject Matter
Claims 1, 4, 6, 8-10, 16 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the 112(a) rejection set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773